The justice of the peace, before whom the proceedings had been, allowed the defendants to appeal to the Superior Court. On motion in that court to dismiss the appeal, the defendant proposed, on the contrary, to make an affidavit for writs of certiorari, mandamus and supersedeas. His Honor refused to hear this latter application at that time, but ordered the appeal to be dismissed, and that a procedendo issue.
From this order the defendant appealed.
The power given to justices of the peace to make inquisition of forcible entry and detainer is summary, and it was intended that justice should be done in any expeditious manner. There is no appeal given by the statute. S.v. Nations, 1 Ire., 325. Indeed, if defendants were at liberty to appeal, the purpose of the statute to give a *Page 145 
summary remedy would in all cases be evaded. So there is no error in the order dismissing the appeal and awarding a procedendo.
The other ground of complaint set out in the record that his Honor refused to suspend action on the motion to dismiss the appeal and allow the defendants to file a petition and affidavit for writs of certiorari,mandamus and supersedeas, is not tenable. The petition (168) and affidavit could have been presented to His Honor at chancery as well after the appeal was dismissed as before, and it was a matter of discretion at what time his Honor would be pleased to hear the application.
There is no error.
PER CURIAM.                                   Judgment affirmed.